
	
		II
		110th CONGRESS
		1st Session
		S. 1472
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to create a
		  Bureau of Reclamation partnership with the North Bay Water Reuse Authority and
		  other regional partners to achieve objectives relating to water supply, water
		  quality, and environmental restoration.
	
	
		1.Short titleThis Act may be cited as the
			 North Bay Water Reuse Program Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term eligible entity means a member
			 agency of the North Bay Water Reuse Authority of the State located in the North
			 San Pablo Bay watershed in—
				(A)Marin
			 County;
				(B)Napa
			 County;
				(C)Solano County;
			 or
				(D)Sonoma
			 County.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe term State means the State
			 of California.
			(4)Water
			 Reclamation and Reuse ProjectThe term water reclamation
			 and reuse project means a project carried out by the Secretary and an
			 eligible entity in the North San Pablo Bay watershed relating to—
				(A)water quality
			 improvement;
				(B)wastewater
			 treatment;
				(C)water reclamation
			 and reuse;
				(D)groundwater
			 recharge and protection;
				(E)surface water
			 augmentation; or
				(F)other related
			 improvements.
				3.North bay water
			 reuse program
			(a)In
			 generalThe Secretary, acting through a cooperative agreement
			 with the State or a subdivision of a State, may offer to enter into cooperative
			 agreements with eligible entities for the planning, design, and construction of
			 water reclamation and reuse projects.
			(b)Coordination
			 with other Federal agenciesIn carrying out this section, the
			 Secretary and the eligible entity shall, to the maximum extent practicable, use
			 the design work and environmental evaluations initiated by—
				(1)non-Federal
			 entities; and
				(2)the Corps of
			 Engineers in the San Pablo Bay Watershed of the State.
				(c)Cooperative
			 agreement
				(1)RequirementsA
			 cooperative agreement entered into under paragraph (1) shall, at a minimum,
			 specify the responsibilities of the Secretary and the eligible entity with
			 respect to—
					(A)ensuring that the cost-share requirements
			 established by subsection (e) are met;
					(B)completing—
						(i)a needs assessment for the water
			 reclamation and reuse project; and
						(ii)the planning and final design of the water
			 reclamation and reuse project;
						(C)any environmental compliance activity
			 required for the water reclamation and reuse project;
					(D)the construction of facilities for the
			 water reclamation and reuse project; and
					(E)administrating any
			 contract relating to the construction of the water reclamation and reuse
			 project.
					(2)Phased
			 project
					(A)In
			 generalA cooperative agreement described in paragraph (1) shall
			 require that any water reclamation and reuse project carried out under this
			 section shall consist of 2 phases.
					(B)First
			 phaseDuring the first phase, the Secretary and an eligible
			 entity shall complete the planning, design, and construction of the main
			 treatment and main conveyance system of the water reclamation and reuse
			 project.
					(C)Second
			 phaseDuring the second phase, the Secretary and an eligible
			 entity shall complete the planning, design, and construction of the
			 sub-regional distribution systems of the water reclamation and reuse
			 project.
					(d)Financial
			 assistance
				(1)In
			 generalThe Secretary may provide financial and technical
			 assistance to an eligible entity to assist in planning, designing, conducting
			 related preconstruction activities for, and constructing a water reclamation
			 and reuse project.
				(2)UseAny
			 financial assistance provided under paragraph (1) shall be obligated and
			 expended only in accordance with a cooperative agreement entered into under
			 this section.
				(e)Cost-sharing
			 requirement
				(1)Federal
			 shareThe Federal share of the total cost of any activity or
			 construction carried out using amounts made available under this section shall
			 be not more than 25 percent of the total cost of a water reclamation and reuse
			 project.
				(2)Form of
			 non-Federal ShareThe non-Federal share may be in the form of any
			 in-kind services that the Secretary determines would contribute substantially
			 toward the completion of the water reclamation and reuse project,
			 including—
					(A)reasonable costs
			 incurred by the eligible entity relating to the planning, design, and
			 construction of the water reclamation and reuse project; and
					(B)the fair-market
			 value of land that is—
						(i)used
			 for planning, design, and construction of the water reclamation and reuse
			 project facilities; and
						(ii)owned by an
			 eligible entity.
						(f)Operation,
			 maintenance, and replacement costs
				(1)In
			 GeneralThe eligible entity
			 shall be responsible for the annual operation, maintenance, and replacement
			 costs associated with the water reclamation and reuse project.
				(2)Operation,
			 maintenance, and replacement planThe eligible entity, in consultation with
			 the Secretary, shall develop an operation, maintenance, and replacement plan
			 for the water reclamation and reuse project.
				(g)EffectNothing in this Act—
				(1)affects or preempts—
					(A)State water law; or
					(B)an interstate compact relating to the
			 allocation of water; or
					(2)confers on any non-Federal entity the
			 ability to exercise any Federal right to—
					(A)the water of a stream; or
					(B)any groundwater resource.
					(h)Authorization of
			 appropriationsThere is authorized to be appropriated for the
			 Federal share of the total cost of the first phase of water reclamation and
			 reuse projects carried out under this Act, an amount not to exceed 25 percent
			 of the total cost of those reclamation and reuse projects or $25,000,000,
			 whichever is less, to remain available until expended.
			
